Title: From George Washington to Timothy Pickering, 4 September 1783
From: Washington, George
To: Pickering, Timothy


                  
                     Sir
                     Rocky Hill 4th Septr 1783
                  
                  To the several points mentioned in your Letters of 28th & 29th ulto, I answer, that I am at present totally ignorant of the strength of the Garrison which will be destined for West Point, the ensuing Winter, not having as yet had any conference with the Committee of Congress on that subject; I should think however, that a supply of forage and fuel for a Corps of 500 Men, will be sufficient, and for that number, I wish you to make your Arrangements, unless you shall receive farther instructions.
                  As to the Officers who retired, persuant to the Resolution of Congress, it is my opinion they must be ultimately entitled to pay, Forage & subsistence, for the whole time they shall be on furlough, but for the present, I supposed the public disbursements were to be confined to the actual provision necessary for those Officers only, who remained with the Troops which were detained in service, or who availed themselves of the General Order on the subject.  This measure was believed to be indispensable for enabling the Financier to comply with the engagements he had already entered into.
                  The Public buildings at Mrs Haasbrooks will not be wanted, & may therefore be disposed of—the house in the Garden may be given to her.
                  If it is well ascertained that the Chain can be preserved in perfect Order for future use, I should advise it to be housed in the manner you mention; but if the fact is otherwise or even very doubtful, of which I wish General Knox to be consulted, I would recommend that it should be sold without delay.  I am, with great regard Sir Your Most Obedient Servant
                  
                     Go: Washington
                  
                  
                     P.S.  Please forward by Express the Packet addressed to Colo. Varick.
                  
                  
               